OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-16, in the reply filed on 20 July 2022 is acknowledged. Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statements (IDS) filed 23 April 2020; 24 November 2020; 21 June 2021; and 11 October 2021 have been considered.

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to the published application US 2020/0254728, unless stated otherwise. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention of (at least) claim 1 (and thus claims dependent thereon) commensurate in scope with these claims without undue experimentation.
It is first noted, in short (further detail provided hereinafter) that the scope of claim 1 is broad such that the “polyamide-based resin member (A)” may comprise any form of polyamide material (e.g., matrix, dispersed particles in a different polymer matrix, fibers); based on any polyamide homopolymer, copolymer, or blend thereof; may include any species of additives in any amounts; and are not required to be the majority wt.%, in any form, based on the overall weight of the resin member (A). Illustratively, the scope of claim 1 is broad such that the “polyamide-based resin member (A)” may be defined by a matrix of polyester or polyolefin (predominantly by weight) and having polyamide particles dispersed in said matrix in a minority weight amount (e.g., 3 wt.% based on overall weight of the composition).
In contrast to the scope of claim 1 as noted above, the specification, while being enabling for a polyamide-based resin member (A) which meets claimed conditions [A1] and [A2] and which is formed from a composition including (i) a specific blend and corresponding amount ratios of polyamide copolymers 6T/6I and 6I/6T (or alternatively a blend of 66/6T and 6I/6T copolymers) with at least (ii) a particular amount of glass fibers (and species thereof) based on the overall weight of the composition, does not reasonably provide enablement for every composition within the (metes and bounds of the) scope of the “polyamide-based resin member (A)” as identified above, which exhibits claimed conditions [A1] and [A2] without undue experimentation required by one of ordinary skill in the art.
Applicant is respectfully directed to MPEP 2164, and specifically 2164.01, 2164.01(a), and 2164.08, regarding the analysis of whether the scope of enablement provided by the disclosure to one skilled in the art is commensurate with the scope of protection sought by the claims – i.e., the analysis of the breadth of the scope of the claim with respect to whether one skilled in the art would be able to make and use the invention across the entire scope of the claim, without undue experimentation.
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term “undue experimentation”, it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737,8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) (“The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosure in the patent coupled with information known in the art without undue experimentation.”). 
In applying the test factors (MPEP 2164.01(a)) for determining whether undue experimentation would be required to make and/or use the invention commensurate in scope with claim 1, undue experimentation would be required based upon the following:
The breadth of the claim(s) – as summarized above, are broad. The scope of claim 1 is broad such that resin member (A), being “polyamide-based”, is merely required to include at least some amount of a polyamide material, in any form. Thus, (illustratively) a thermoplastic matrix defined predominantly by weight by a non-polyamide polymer, having polyamide particles or domains dispersed therein in an amount of (e.g.) 3 wt.%, is encompassed within the scope of the claimed resin member (A). Also illustratively, the resin member (A) encompasses compositions based on blends of any aromatic, semi-crystalline; aliphatic, amorphous or semi-crystalline; and/or aromatic, amorphous polyamides, with or without additional thermoplastic materials or other additives included in any weight ratio relative to the polyamide blend and/or based on the overall weight of the composition. The polyamide(s) of the blend may be formed from any specific polyamine and polycarboxylic acid components (typically diamines and dicarboxylic acids), in any molar ratios relative to one another. In view of the foregoing illustrative analysis, one can extrapolate therefrom and thereby recognizes that the scope of claim 1 is broad such that it encompasses a vast or near-infinite array of compositions encompassed under the claimed “polyamide-based resin member (A)” descriptor. 
The nature of the invention – as set forth throughout the specification, is a resin blend of polyamide copolymers, in particular (semi)aromatic, semi-crystalline polyamides blended with (i) the aforesaid polyamides or (ii) (semi)aromatic, amorphous polyamides, the latter being preferred based on the Exemplary embodiments [0088-0095, 0162-0179, 0194-0199; Tables 1-3], which are suitable for and thus molded to metal components/parts having roughened surfaces. In short/particular, Applicant tested three resin blends including 6T/6I (commercial) with 6I/6T [Example 1]; 66/6T (commercial) with 6I/6T [Example 2]; and from simple calculation, what is believed to be a 6T/6I (manufactured) with a 6I/6T [Examples 3-7], all of which include (at least) glass fibers as an additive, some in amounts of up to approximately 51 wt.% based on the overall composition weight.
The state of the prior art – is such that one of ordinary skill can vary monomer types (e.g., aliphatic or aromatic diamines, aliphatic or aromatic dicarboxylic acids) and monomer ratios to form (co)polyamides having tailored thermal properties, such as particular softening, crystallizing, and melting temperatures [see US 2018/0354168 to Van Der Burgt et al. (hereinafter “Van Der Burgt”); 0040, 0042, 0043, 0045, 0049, 0053-0056]. However, blends of (co)polyamides, due to molecular-level interactions between polymeric chains and/or side chains/branches and/or additives/functional compounds, and/or interactions/properties of additives in the composition which may affect the crystallization behavior of the polymer molecules, intrinsically include more complexity in terms of tailoring of the thermal properties thereof for an intended application. 
The level of ordinary skill in the art – can be summarized by (c) above. One of ordinary skill in the art possesses the technical capability to select monomers and weight ratios for polymerization and to thus attain (co)polyamides exhibiting tailored thermal properties; and also possesses the ability to blend (co)polyamide polymer(s) and additives to form compositions suitable for use in the molding field of endeavor (e.g., injection molding)
The level of predictability in the art – is dependent upon multiple factors. The thermal properties of a (co)polyamide polymer, and thus a blend thereof, are dependent upon at least the ratio of aromatic components to aliphatic components in the (co)polyamide(s) (i.e., in each polyamide, and the overall blend). Generally, introduction of, and increasing the amount of, aromatic dicarboxylic acid components to form the polyamides, increases the Tg and Tm. This factor can be considered predictable. However, as stated above in (c), factors such as inclusion of additives and their corresponding molecular interactions with the (co)polyamide(s) polymer chains, and molecular level interactions between (co)polyamide polymer chains in the blend, introduce a level of unpredictability. Said level of unpredictably is therefore also based on a multiplicity of subfactors, including blending amount ratios, additive amount ratios, copolymer molecular weight and intrinsic viscosity, etc. 
The amount of direction provided by the inventor – can be characterized, respectfully, as limited or very limited (in terms relative to the scope of claim 1). The specification indicates the benefits associated with the particular claimed ranges of conditions [A1] and [A2] at [0053-0064], and provides examples and preferences of (co)polyamides which may be blended in certain weight ranges relative to other (co)polyamides [0092-0095], but does not indicate nor suggest factors/properties associated with the (co)polyamides of the blend which assist one of ordinary skill in the art in choosing components as it relates to attaining the particular claimed Tg [A1] and Tc [A2]. Given the intended direction of the specification to copolyamide blends, the specification thus does not indicate nor suggest how to attain the aforesaid claimed [A1] and [A2] conditions where the “polyamide-based resin member (A)” is not formed from a thermoplastic matrix of the aforesaid copolyamide blends, but rather, (e.g.) formed of a different thermoplastic and having polyamide blended therewith as particles or in a minority weight amount, of which is encompassed within the instant scope of claim 1. As such, the specification can be characterized as directed to specific blends of (semi)aromatic (co)polyamides, inclusive of additives; i.e., directed to but a subset of resin compositions which are encompassed within the scope of claim 1 which may be capable of exhibiting the claimed conditions [A1] and [A2]. Thus, the specification does not provide guidance to one of ordinary skill in the art in forming compositions which are outside of the scope of those which are disclosed, but are inside of the scope of those claimed and may exhibit the claimed conditions [A1] and [A2], without undue experimentation.
The existence of working examples -– the specification provides for five exemplary resin compositions which exhibit claimed conditions [A1] and [A2], all of which include (i) a blend of aromatic, semi-crystalline polyamide with a specific amorphous polyamide, and (ii) glass fibers. In particular, Example 1 is a blend of 100 parts by mass Arlen™ A335 and 20 parts by mass Grivory™ G16 [0162-0178, 0194; Table 1], indicated respectively as a 6T/6I (i.e., aromatic) semi-crystalline polyamide and a 6I/6T polyamide which is amorphous. Example 2 [0195; Table 2] is a blend of 100 parts Arlen™ C235 and 20 parts G16; C235 being a 66/6T polyamide which is semi-crystalline. Both of Examples 1 and 2 include glass fibers. The resin composition of Example 3 [0179, 0198, 0199; Table 3], of which is identical to Example 4; the resin composition of Example 5 [0179, 0198, 0199; Table 3], of which is identical to Example 6; and the resin composition of Example 7, of which is identical to Example 8, are blends of approximately 40 wt.% of a 6T/6I polyamide copolymer denoted “PA(S)”, approximately 50 wt.% glass fibers, and approximately 10 wt.% of Grivory™ G16 [Table 3; 0179]. Through simple calculation, the polyamide “PA(S)” of the aforesaid resin compositions of Examples 3//4, 5/6, and 7/8 is determined to be approximately 50 mol% hexamethylenediamine units, 35 mol% terephthalic acid units, and 15 mol% isophthalic acid units (based on total of diamine and diacid being 100 mol%) [0179]. Based on the acid units alone (i.e., 100 mol% diacid units), PA(S) is approximately 70 mol% terephthalic acid relative to approximately 30 mol% isophthalic acid units. In other words, PA(S) is, absent objective evidence to the contrary, a 6T/6I copolyamide, based on the convention presented in [0092]. In view of the foregoing, it can be said that the existence of working examples is limited to a narrow subset of copolyamide blends.
In view of the foregoing, it is the Examiner’s position that the quantity of experimentation needed to make or use the invention within the scope of claim 1 – would have been undue for one of ordinary skill in the art. The overall breadth of the metes and bounds of the scope of resin compositions encompassed within claim 1, in view of the limited guidance and/or narrow subset of compositions of thermoplastic copolyamide blends described/exemplified in the specification, would require a vast amount of experimentation required by one of ordinary skill to make/determine all of the compositions encompassed within the scope of the claim including/whilst exhibiting claimed conditions [A1] and [A2]. The sheer number of blends, forms of (co)polymers therein, monomeric components/ratios of said polymers, and additives/amounts thereof which form compositions with said blends, is exponential such as to encompass a near-infinite array of compositions to be tested for determination regarding whether or not they (1) include any amount of any polyamide material in any form therein, and (2) exhibit claimed conditions [A1] and [A2]. It is clear that the quantity of experimentation based on the aforesaid, let alone in view of a further discussion regarding process parameters/conditions regarding (co)polymerization and/or blending, would be vast and therefore undue for one of ordinary skill in the art to make and/or use the invention(s) within the scope of claim 1. 
Claims 2-16 are directly or ultimately dependent upon claim 1, and therefore include the same deficiencies identified above in the grounds of rejection of claim 1. As such, claims 2-16 are also rejected under 35 U.S.C. 112(a). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2 and 16 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 2, the limitation regarding the semi-crystallization time T1/2, “in a case of isothermal storing at 297°C”, measured by DSC, renders the claim indefinite, as the conditions/parameters of the thermal treatment which constitutes “isothermal storing” of the resin member (A) are not specified by the claim, and therefore one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the scope of the claim. 
In order to overcome the issue(s), it is respectfully suggested to amend claim 2 to include the disclosure specified at [0070], of which includes the thermal treatment conditions and measurement/determination of the T1/2.
Regarding claim 16, the limitation “the large number of protrusions…” lacks sufficient antecedent basis, as there is no prior introduction/recitation of “a large number of protrusions” in claim 1 (upon which claim 16 is directly dependent). 
It is unclear based on [0040, 0110, 0114] whether Applicant intended to recite “a large number of protrusions”, i.e., referring generally to protrusions formed on the fine uneven surface and which are quantified broadly as “large”, i.e., numerous. In view thereof, it is noted that a “large” number of protrusions is also indefinite, as “large” may be considered a relative and/or subjective term of degree (see MPEP 2173.05(b)(I); (b)(III); and (b)(IV)).
For examination on the merits in view of Applicant’s specification (see MPEP 2111), claim 16 is interpreted in accordance with the following amendments: “on which
Appropriate action is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Naritomi et al. (US 2010/0028602; “Naritomi”) in view of Ebert et al. (US 6,956,081; “Ebert”).
The EMS Grivory® Technical Data Sheet for Grivory® G21, 2005 (hereinafter “Grivory® G21 TDS”; copy provided herewith) is relied upon as an evidentiary reference for the basis of the rejection of claim 1.
Gabriel et al. (US 2019/0177537; “Gabriel”) is relied upon as an evidentiary reference for the basis of the rejection of claim 1.
Regarding claim 1, Naritomi discloses a metal-resin composite part comprising a stainless steel part with a surface treatment and a resin component injection molded on (and bonded to) the surface treated portion of the part [Abstract; Figs. 1, 2; 0001, 0028, 0032, 0100-0103], said composite part suitable for use in electronic equipment housings, consumer electrical equipment, and mechanical/medical/automotive structural or mounted equipment typically formed from parts comprising metal integrated with resin [0001, 0002, 0063]. The surface treatment is an ultrafine surface texture (i.e., roughened surface) exhibiting interval periods (i.e., spacing between protrusions) of at least 10 nm [0032, 0075, 0077, 0078]; and the resin component may be formed from a polyamide (resin) composition including an aromatic polyamide resin or blend thereof, a named example being a blend of 6T and 6I [0032, 0062, 0083, 0095, 0122]. The blend preferably includes a main component polyamide and auxiliary component polyamide, defined on a weight basis [0096]. Further, Naritomi discloses that the resin composition may include from 20 to 60 wt.% of glass fiber, of which alters the linear coefficient of (thermal) expansion [0097-0099].
Naritomi is silent regarding the resin component, formed from the polyamide resin composition, exhibiting a Tg in the range of 85-140°C (claimed condition [A1]) and a Tc in the range of 250-292°C (claimed condition [A2]). 
Ebert discloses a reinforced thermoplastic polyamide molding material having simultaneously good surface quality, good flowability, and good heat dimensional stability, suitable for use in molding parts/components including: structural/mechanical parts for electronics, electric components, automobile/transportation components, and packaging components [Abstract; col. 1, ln. 8-41]. Generally, the molding material is a thermoplastic resin composition including (1) a blend of (i) a semi-crystalline aromatic (co)polyamide having a melting point of at least 240°C that is 6T/6I based on molar percentages and preferred species of the dicarboxylic acids and diamines utilized, and (ii) an amorphous (co)polyamide that is preferably 6I/6T; and (2) a fibrous filler component that is, inter alia, glass fibers, in an amount of up to 70 wt.% of the total weight of the composition [col. 4, ln. 60-67; col. 5, ln. 1-37, 46-57; col. 6, ln. 35-49; col. 7, ln. 1-19, 41-67; col. 8, ln. 1-32; col. 9, ln. 40-45]. Per the cited disclosure of Ebert, the (ii) amorphous (co)polyamide is included in the resin composition in an amount of 8-15 wt.% based on the total weight of the composition [see also Table 1, Examples AB1-AB4]. 
In particular, Ebert discloses blends such as AB2, formed from 39.7 wt.% 6T/6I, 10 wt.% 6I/6T, 0.3 wt.% carbon black, and 50 wt.% glass fibers [Table 1]. The 6T/6I is 70 mol% terephthalic acid and 30 mol% isophthalic acid, either Arlen® A3000 or Grivory® HT XE 3733 NK [Table 1 – Explanatory Notes]. The 6I/6T is Grivory® G21, 67 mol% isophthalic acid and 33 mol% terephthalic acid. 
Naritomi and Ebert are both directed to polyamide-based molding compositions for use in structural, mechanical, and mounting parts/components in the automobile, construction, electric, and electronics industries.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized a resin composition comprising a (co)polyamide blend, such as resin composition AB2, taught by Ebert as the polyamide resin composition of the metal-composite part of Naritomi, in order to benefit from simultaneous good surface quality and dimensional stability under heat, as well as good flowability (during processing/molding of the resin). Additionally or alternatively, the resin composition(s) of Ebert would have been recognized in the art as suitable for injection molding applications utilizing thermoplastic polyamide blends based on primary and auxiliary polyamide components (by weight), and/or as a suitable replacement resin composition for those generically disclosed in Naritomi (see MPEP 2144.07 and 2144.06(II)), where the courts have held prima facie obvious the selection of a known material for its recognized intended use, as well as the substitution of functionally equivalent components without an express suggestion (in the prior art) to do so. 
Per the aforesaid modification, the polyamide resin composition of the resin component of the metal-resin composite part of Naritomi would have been formed from a resin composition such as AB2 of Ebert.
Though Ebert does not explicitly disclose the Tg and Tc of the AB2 resin composition as defined by claimed conditions [A1] and [A2], as stated above, it is formed from 39.7 wt.% PA6T/6I (70 mol% T, 30 mol% I); 10 wt.% PA6I/6T (67 mol% I, 33 mol% T – specifically G21); 0.3 wt.% carbon black; and 50 wt.% glass fibers [Table 1 and Explanatory Notes]. As evidenced by the Grivory® G21 TDS, G21 exhibits a glass transition temperature of 125°C [pp. 2, Thermal Properties].
Applicant’s specification, in lieu of the totality which is set forth above in the grounds of rejection under 35 U.S.C. 112(a), discloses Examples 3-7, all of which exhibit Tg within claimed condition [A1] and Tc within claimed condition [A2], of which are formed from 39-40 wt.% PA(S); 10 wt.% Grivory® G16; and approximately 50 wt.% glass fibers, the remainder being less than 1 wt.% additives, if at all included [Table 3]. The disclosed PA(S) [0179] is, through simple calculation, 50.2 mol% 1,6-hexamethylenediamine units; 34.8 mol% terephthalic acid units; and 15 wt.% isophthalic acid units (and thus based on acid components only, 70 mol% terephthalic acid relative to 30 mol% isophthalic acid). In other words, the disclosed PA(S) is a 6T/6I copolyamide, of which exhibits a Tg of 125°C and a Tm of 330°C [0179]. As indicated by the specification, G16 exhibits a Tg of 121°C [0173]; and as evidenced by Gabriel, G16 exhibits a molar ratio of 6I:6T of 1.9:1, and similarly G21 exhibits the a ratio of 2.1:1. 
Given that the blend which forms the resin component of the metal-resin composite part of Naritomi, as modified above, i.e., that of AB2 of Ebert, is substantially identical or identical to the disclosed blend(s) (which meet claimed conditions [A1] and [A2]) in terms of: (1) the near-exact weight amounts (relative to overall weight of the blend) of the 6T/6I, 6I/6T, and glass fibers, respectively; (2) the molar ratio of T:I for the 6T/6I copolyamide (70:30); (3) the molar ratio of I:T for the 6I/6T copolyamide (approximately 2:1); (4) the Tg of the 6I/6T copolyamides (121 and 125°C respectively); and (5) the 6T/6I copolyamide of Ebert presumably exhibiting a Tm greater than 240°C (as specified by Ebert) and similar or substantially identical to the Tm of PA(S) (disclosed by Applicant) given formation from identical molar amounts of terephthalic acid relative to isophthalic acid (70/30) with the diamine being 1,6-hexamethylenediamine in both instances; and given (6) that Applicant’s specification does not indicate nor suggest any criticality with how the polyamides and/or the blends are processed as it relates to attaining the claimed [A1] and [A2] conditions (e.g., polymerization/blending conditions); there is a strong and reasonable expectation that the polyamide resin composition (i.e., AB2) which forms the resin component of Naritomi would have intrinsically exhibited a Tg within the range of 85-140°C [A1] and a Tc of 250-292°C, absent factually-supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I), (II); 2145). 
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” “The PTO can require Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his or her claimed product”. In view of the foregoing, the metal-resin composite part of Naritomi, as modified, reads on all of the limitations of claim 1. 
Regarding claim 2, the rejection of claim 1 above reads on/renders obvious the limitations of claim 2. That is, in the absence of factually-supported objective evidence to the contrary, there is a reasonable expectation that the polyamide resin composition AB2 of Naritomi, as modified above in the rejection of claim 1 (hereinafter “modified Naritomi”), would have intrinsically exhibited a T1/2 and/or a crystallization degree in accordance with respective claimed conditions [A3] and [A4] (see MPEP 2112(V); 2112.01(I), (II); 2145). 
Regarding claim 3, the rejection of claim 1 above reads on/renders obvious the limitations of claim 3. That is, in the absence of factually-supported objective evidence to the contrary, there is a reasonable expectation that the polyamide resin composition AB2 of modified Naritomi would have intrinsically exhibited a Tg in accordance with claimed condition [A1’] (see MPEP 2112(V); 2112.01(I), (II); 2145).
Regarding claim 4, it is noted that Applicant’s specification indicates that examples of the inorganic filler include glass fiber [0076, 0176; Table 3]. As such, the glass fiber included in polyamide resin composition AB2 of modified Naritomi (as set forth above in the rejection of claim 1) reads on the claimed inorganic filler. 
Regarding claim 5, as set forth above in the rejection of claim 1, the glass fiber is included in the resin composition in an amount of 50 wt.% (relative to the entire weight of the resin composition AB2, of which is molded into the resin component of the metal-resin composite part). The amount of 50 wt.% is within the claimed range of greater than 0 to 80 mass%.
Regarding claim 9, as set forth above in the rejection of claim 1, the resin composition AB2 of modified Naritomi includes PA6T/6I and PA6I/6T, both of which are considered semi-aromatic polyamides given their formation from terephthalic acid, isophthalic acid, and 1,6-hexamethylenediamine.
Regarding claim 10, as set forth above in the rejections of claims 1 and 9, both of 6T/6I and 6I/6T include isophthalamide-containing skeletons.
Regarding claim 11, as set forth above in the rejection of claim 1, the resin composition AB2 of modified Naritomi includes 6T/6I blended with 6I/6T, wherein the isophthalic acid and terephthalic acid components of each of the aforesaid copolyamides read on claimed Formula (I) wherein Ar represents an aromatic hydrocarbon residue (i.e., phenylene group). 
Regarding claim 12, as set forth above in the rejection of claim 1, the resin composition AB2 of modified Naritomi includes the aforesaid blended copolyamides, both of which are formed from 1,6-hexamethylenediamine as the aliphatic diamine component, where 1,6-hexamethylenediamine reads on claimed Formula (II) wherein B represents an alkylene group.
Regarding claims 13 and 14, in view of rejection of claim 1 above, inclusive of the inherency rationale set forth regarding the resin composition AB2 exhibiting claimed conditions [A1] and [A2], and further given that the claims are not limited in terms of the metal of metal member (M) nor any properties/characterizations of the fine uneven surface formed thereon, in the absence of factually-supported objective evidence to the contrary, there is a reasonable expectation that the metal-resin composite part of modified Naritomi would have inherently exhibited the claimed tensile shear strength of 40 MPa or more between the bonded surfaces of the steel part and the resin component (claim 13), as well as would have inherently exhibited a “base material breakdown” mode of fracture upon material failure during shear strength testing (claim 14) (see MPEP 2112(V); 2112.01(I), (II); 2145). It is noted that [0117] defines the “base material breakdown”.
Regarding claim 15, as set forth above in the rejection of claim 1, the stainless steel part of the metal-resin composite part of modified Naritomi, reads on the corresponding/claimed species stainless steel. 
Regarding claim 16, as set forth above in the rejection of claim 1, the surface treatment of the stainless steel part is defined by a plurality of protrusions which have a spacing interval of at least 10 nm, of which is within the lower end of, and substantially overlaps with, the claimed range of 5 nm to 500 µm, thereby rendering the claimed range prima facie obvious (see MPEP 2144.05(I)). 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Naritomi in view of Ebert (as evidenced by Grivory® G21 TDS and Gabriel) as applied to claim 1 above, and further in view of Lee et al. (US 2013/0172453; “Lee”) and/or Harder et al. (US 2014/0329944; “Harder”).
Regarding claims 6-8, Naritomi, as modified above in the rejection of claim 1 under 35 U.S.C. 103, discloses the metal-resin composite part wherein (in summation) the resin component would have been formed from resin composition AB2 of Ebert.
As relied upon in the grounds of rejection of claim 1, resin composition AB2 does not include a metal soap. However, Ebert explicitly teaches that additives including release agents and lubricants such as fatty acid esters and amides may be included in the resin composition in an amount up to 30 wt.% [col. 8, ln. 13-33; col. 9, ln. 37-39].
Lee, directed to polyamide molding compositions including (i) a blend of crystalline or semi-crystalline polyamide and amorphous polyamide, as well as (ii) inorganic filler such as fiberglass, suitable for use in molded components utilized in the automobile or electric/electronics industries, teaches that additives such as lubricants and release agents can be added to the molding composition, wherein release agents suitable for use include metal salts of montanic acid, also naming metal salts of stearic acid (i.e., a fatty acid ester) [Abstract; 0010, 0011, 0017-0020, 0031, 0039, 0040, 0043, 0052, 0053, 0056-0058, 0085, 0086, 0088, 0095, 0099, 0100, 0103, 0104]. 
Harder, also directed to polyamide molding compositions including (i) a blend of a semi-crystalline aromatic polyamide and an amorphous polyamide, (ii) glass fibers, and (iii) additives, suitable for use in electric/electronic components and device housings, teaches that lubricants are encompassed with the aforesaid (iii) additives, with suitable lubricants including fatty acid esters and fatty acid amides, inclusive of metal salts of montanic acid [Abstract; 0001, 0002, 0011-0015, 0018, 0020, 0021, 0024, 0027, 0048, 0050, 0051, 0053, 0058, 0059, 0072, 0073, 0075-0077]. 
Naritomi (as modified by Ebert), Lee, and Harder are all directed to polyamide-based molding compositions which include (i) a blend of (semi)crystalline, aromatic polyamide with an amorphous, aliphatic polyamide; (ii) glass fibers; and (iii) additives such as lubricants and release agents, as necessary; wherein the aforesaid molding compositions are suitable for use in components/parts in the automobile, electric/electronic, and structural/mechanical mount fields of endeavor. 
Given that Ebert explicitly states that release agents and/or lubricants may be added to the blends in less than 30 wt.%, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have added either or both of the aforesaid additives to the resin composition (e.g., AB2) based on their known intended use (i.e., for lubrication and/or facilitation of release of the molded composition from a mold), and to have utilized a metal salt of montanic acid, as taught by Lee and/or Harder, as the aforesaid lubricant and/or release agent, as (based on the cited disclosures/teachings of Lee and/or Harder) montanic acid would have been well-recognized in the art prior to the effective filling date of the invention as a suitable lubricant/release agent for inclusion in polyamide-based resin compositions which are reinforced with fibers and which include blends of semi-crystalline, aromatic polyamides and amorphous polyamides, and/or a functional equivalent to waxes/other fatty acid esters/amides for the aforesaid intended use (see MPEP 2144.07; 2144.06(II)). 
Given that montanic acid is listed amongst other release agents/lubricants (in respective finite lists) suitable for the same intended purpose in the cited prior art of record; in the absence of factually-supported objective evidence of criticality or an unexpected result associated with the specific use of a metal salt of montanic acid in the claimed resin member (A); and given the aforesaid recognition of the suitability of metal salts of montanic acid for the intended use as lubricants/release agents in polyamide-based molding compositions, the selection and use of a metal salt of montanic acid, as set forth above in the grounds of rejection, would have been prima facie obvious for one of ordinary skill in the art (i.e., “obvious to have tried”), with the reasonable expectation of enhanced lubrication and/or release properties exhibited by the resin composition (see MPEP 2143(I)(E)). 
Per the aforesaid modification, the resin composition AB2 of the metal-resin composite part of modified Naritomi would have included all of the components set forth above in the rejection of claim 1, and would have also included less than 30 wt.% of a metal salt of montanic acid, encompassing amounts less than 1 wt.% (e.g., Ebert discloses the use of additives such as carbon black in amounts less than 1 wt.%, such as 0.3 wt.%).
Per the inherency rationale set forth above in the rejection of claim 1, and given that the resin composition would have been further modified so as to encompass minority amounts of metal salt(s) of montanic acid as a lubricant/release agent, wherein Applicant’s specification indicates that resin compositions inclusive of small amounts of montanic acid metal salt exhibit claimed conditions [A1] and [A2] [Table 3, Examples 5 and 6], there is a strong, reasonable expectation that the resin composition AB2 (encompassing minority amounts of montanic acid metal salts such as less than 1 wt.%) of modified Naritomi above would have also inherently exhibited claimed conditions [A1] and [A2] as set forth above in the rejection of claim 1, absent factually-supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I), (II); 2145). 
The resin composition AB2 of the resin component of the metal-resin composite part of modified Naritomi would have included less than 30 wt.% metal salt of montanic acid, thereby reading on the limitations of claim 6 (includes a metal soap); claim 7 (metal soap greater than 0.0 to less than 10 mass% - see MPEP 2144.05(I)); and claim 8 (content of metal soap being equal to 100 mass% montanic acid metal salt). 
Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description of the invention. It is made of record to facilitate compact and expedient prosecution of the instant application. The art in the following list should not be construed, in relation to the claims, as non-anticipatory and/or non-obvious – simply put, the identification herein does not preclude the use thereof in potential/subsequent grounds of rejection over the course of prosecution.
US 2018/0354168 to Van Der Burgt et al. – [Abstract; 0015-0021, 0040, 0042, 0043, 0045, 0046, 0048, 0049, 0052-0056, 0059, 0061, 0065-0068, 0081, 0086, 0088-0093; Table 1] discloses blends of PA6T/6I, PA 6I/6T, and glass fibers, suitable for molding on metal components; the 6T/6I is semi-crystalline, and the 6I/6T is amorphous
US 2018/0155546 to Van Der Burgt et al. – [Abstract; 0017-0019, 0026-0028, 0030, 0034, 0037, 0044, 0047, 0049, 0063] discloses a polymer composition including a polyamide, reinforcing agent, and a LDS additive, the polyamide including a blend of semi-crystalline, semi-aromatic polyamide and amorphous, semi-aromatic polyamide 
US 2012/0165448 to Lee et al. – [see entirety] substantially similar to prior art cited above/referred to as Lee in the grounds of rejection
US 2011/0294910 to Kriha et al. – [Abstract; 0021-0025, 0063, 0064, 0071, 0072, 0102, 0107, 0110-0113, 0139, 0199, 0215, 0219; Tables 1 and 2] discloses an expandable pelletized material including a semi-crystalline polyamide or blends thereof, and additives such as metal salts of fatty acid esters or amides and glass fibers; in particular a blend including Grivory® G16 as minority polyamide component
US 2014/0171573 to Bayer et al. – [Abstract; 0007-0011, 0052, 0053, 0069, 0071; Tables 1-3] discloses a polyamide molding material based on a blend of semi-crystalline polyamide and a 6T/6 polyamide
US 2012/0321829 to Bayer et al. – [Abstract; 0010-0017, 0033, 0037, 0038, 0043-0049, 0058, 0061, 0063, 0088-0090] discloses a polyamide molding composition including a blend of semi-aromatic, semi-crystalline polyamide with a caprolactam-containing polyamide, fillers/reinforcing agents, and additional additives
US 2013/0072613 to Miltner et al. – [Abstract; 0040, 0042-0045, 0048, 0057, 0063] discloses a composition exhibiting improved crystallization behavior during processing including a semi-aromatic (formed from aromatic dicarboxylic acid and aliphatic diamine) polyamide and a polyamide different therefrom, as well as a filler
US 2015/0267050 to Briffaud et al. – [Abstract; Table 1, Comparative Example 16; 0012, 0018, 0103, 0109, 0118, 0132] discloses a polymer composition based on polyamide 10T/12T (59/41 mol% ratio) which exhibits a Tg of 114°C and a Tc of 260°C, wherein the compositions disclosed therein are suitable for use in structural components in the automobile and power industries
US 2018/0327592 to Brule et al. – [Abstract; 0006-0008] discloses a composition having improved dimensional stability including a mixture of amorphous and semi-crystalline polyamides
US 2014/0221539 to Hong et al. – [Abstract; 0033, 0100-0102; Table 1] discloses a polyamide resin composition including a semi-aromatic polyamide, an inorganic filler, and other additives, wherein the semi-aromatic polyamide has a Tm of 315°C, a Tc of 280°C, and a Tg of 120°C

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571)270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782